At the 
outset, I wish to greet this Assembly and to convey to it our esteem as well 
as Tunisia's appreciation for the United Nations' tireless efforts to realize 
the aspirations of mankind for peace, security and prosperity. 
I should like to take this opportunity to repeat my warm congratulations 
to you, Mr. President, on your election to preside over this session. We know 
that your skills will contribute to the success of our work. I should also 
like to command the positive role played by your predecessor, 
Mr. Samir Shihabi, representative of the sisterly Kingdom of Saudi Arabia, 
whose activities have extended the Arab and Muslim to the international level 
under the leadership of King Fahd Bin Abdul Aziz, Custodian of the Two Holy 
Mosques. Your predecessor made a major contribution to the work of the 
General Assembly at its forty-sixth session. 
I wish also to congratulate Mr. Boutros Boutros Ghali, the new 
Secretary-General of our Organization and wish him every success in his 
mission. He has embarked on his work with his accustomed characteristic 
dynamism and determination, which augur well for our Organization's future. 
I welcome the new Member States recently admitted to the Organization. 
No doubt, they will make a valuable contribution to the work of the 
international community in the service of security, peace and justice. 

For a number of years now, the world has been undergoing radical changes 
whose effects are beginning to make themselves felt at the international 
level. Detente is starting to emerge within the community of nations, and to 
create a climate conducive to the advent of world peace and security and the 
attainment of the lofty objectives that inspired the establishment of the 
United Nations. 
The international community has welcomed the dawning of a new era based 
on peace, security and the upholding of human rights in the wake of the ending 
of the cold war with its ideological conflicts that were the source of 
tensions and disputes in all parts of the world. Those changes show that the 
international community has begun to regain its self-confidence and to put its 
faith in concerted international action in the knowledge that international 
problems can be resolved only through the strict application of the principles 
enshrined in the Charter of the United Nations, which all Member States have 
undertaken to uphold. 
 
Tunisia, in this new era continues to be devoted to the noble purposes 
and principles upon which the United Nations was founded, and, therefore, 
considers that the desired new world order must be forged, as of necessity, 
through a process of peaceful and lasting settling of conflicts and resolving 
disputes by dialogue and negotiation with a view to establishing peace and 
security in the world. 
Despite the encouraging developments in international relations, the 
world today still faces major challenges in all fields and at all levels. We, 
therefore, must show realism and determination in facing up to those 
challenges within the context of the just and equitable application of 
international legality. 
Consequently, it is the first duty of the international community to 
focus, without delay, on questions that threaten peace, on the basis of the 
norms of international law and the values enshrined in the United Nations 
Charter as well as on the methods of preventive diplomacy as set out by the 
Secretary-General in his "Agenda for Peace" (A/47/277). 
The cause of the Palestinian people is one of the most important of these 
questions. This people has for too long been the victim of injustice, and it 
is time for it to exercise, like all other peoples, its right to 
self-determination and the establishment of its own independent State on its 
territory, in conformity with international legality and international 
instruments. 
Proceeding from the stance of championing the rights of peoples and 
adhering to the tenets of international legality, Tunisia has supported the 
efforts of the United States of America, the Arab countries and the 
international community to hold a peace conference on the Middle East, just as 
it has supported every constructive effort aimed at settling this question on 

the basis of returning the occupied Arab territories, including Al Quds, and 
the exchange of land for peace pursuant to Security Council resolutions 
242 (1967), 338 (1973) and 425 (1978). 
Tunisia has followed with interest the bilateral negotiations between the 
parties concerned, particularly Israel and the Palestinian delegation acting 
on the instructions of the Palestine Liberation Organization. It has also 
participated in the multilateral negotiations on the Middle East. 
While reiterating its support for the peace process, Tunisia joins the 
international community in calling upon Israel to put an end to its policy of 
settlement which aims at changing the demographic and social structure of the 
occupied Arab territories, changing their Arab cultural identity and imposing 
a fait accompli, as it is this policy that poses a major obstacle to the 
achievement of peace in the region. 
Tunisia has welcomed the positive developments witnessed by the people of 
South Africa in the direction of constitutional reform and the search for a 
formula that may lead to the emergence of a new, democratic society based on 
equal opportunity and the elimination of disparities. However, the halting 
negotiations between the authorities in Pretoria and the African National 
Congress of South Africa and the escalation of violence are cause for grave 
concern. 
Tunisia again expresses the hope that the necessary conditions will be 
met for the resumption and continuation of negotiations and the establishment 
of a transitional Government to implement the desired political reforms with a 
view to establishing a just and egalitarian society and putting an end to all 
forms of racial discrimination and all types of violence. In this way, the 
people of South Africa will be able to exercise their legitimate rights. 

participate in bringing about the recovery of the African continent and 
contribute to the strengthening of peace in the world. 
In this respect, we wish to express our highest regard for the efforts of 
the Secretary-General, Mr. Boutros Boutros-Ghali, as well as those of the 
Organization of African Unity under the chairmanship of President Abdou Diouf 
with a view to reopening dialogue and putting an end to the use of violence as 
a means of settling disputes. 
The developments that have taken place on the international scene have 
substantially contributed to the defining of the parameters of the new world 
order and highlighted the tendency to effectively implement the principles and 
achieve the goals of the United Nations Charter. This has given the 
Organization a prominent status in the international arena, imparted a great 
deal of effectiveness to its action and enabled it to move rapidly and 
effectively, whenever possible, to put out the fires of discord, settle 
conflicts and restore lasting peace. 
Proceeding from this, Tunisia considers that the new world order cannot 
emerge and gain strength without the elimination of all sources of tension in 
the world. 
Tunisia, while welcoming the start made in putting into effect principles 
that it has long upheld, notes with deep concern the emergence of new sources 
of tension in the world, particularly in the Arab Maghreb region, in Somalia 
and in Bosnia and Herzegovina, as well as the exacerbation of the dispute 
between the Islamic Republic of Iran and the United Arab Emirates over the 
islands of Abu Musa, the Greater Tunb and the Lesser Tunb. 
As far as the Arab Maghreb region is concerned, the Arab Maghreb Union is 
entering its fourth year. In that short period, it has taken significant 

steps towards the establishment of its structures within the framework of 
rotation of its chairmanship between its member States. Nevertheless, certain 
difficulties exist and stand in the way of the Union. We are trying to 
overcome those difficulties and to find appropriate solutions to them. Among 
the difficulties is the crisis between Libya and certain Western countries. 
We hope a peaceful solution will be found for this dispute within the 
framework of international legality, particularly since Libya has accepted 
Security Council resolution 731 (1992). We hope that dialogue will be pursued 
with a view to finding a political solution that would be in the interest of 
the young Arab Maghreb Union and spare the region any escalation that may lead 
to instability. 
Tunisia also wishes to voice its profound concern over the situation in 
the sister country of Somalia due to the famine, the prevalent violence and 
the devastating war that threatens Somalia's very existence. Tunisia urges 
the parties to the conflict to put an end to the bloodshed and hopes that they 
will try and find an appropriate solution to the crisis, through a balanced 
approach of dialogue and negotiation. 
Despite its modest means, Tunisia has contributed to the humanitarian 
assistance extended to that sisterly country. In this respect, we wish to 
draw attention to the final document of the tenth summit meeting of the 
Movement of Non-Aligned Countries on the subject of Somalia and urge the 
international community to work for its implementation in order to put an end 
to the martyrdom of the Somali people. 
While denouncing the deterioration of the situation and the continuation 
of acts of aggression, as well as the "ethnic cleansing" to which the people 
of Bosnia and Herzegovina are being subjected, Tunisia considers that these 

inhuman acts perpetrated against the Bosnian people should inspire the 
international community to show more resolve and firmness in its actions so as 
to preserve the existence of that people and protect its rights. 
Tunisia supports the Security Council resolutions calling for measures to 
protect the population and halt this savage aggression against the Bosnian 
people, convinced as it is that such actions constitute a breach of the rights 
of peoples and a flagrant violation of the values and principles enshrined in 
the United Nations Charter. 

The escalation of violence is also illustrated elsewhere by Iran's 
military occupation of the islands of Abu Mousa, the Greater Tunb and the 
Lesser Tunb, which belong to the United Arab Emirates. Proceeding from its 
adherence to the principles of the United Nations and tenets of international 
legality, which constitute an indivisible whole, Tunisia supports the United 
Arab Emirates' full and complete sovereignty over its territory, recalls the 
resolution adopted by the League of Arab States on this question, emphasizes 
the necessity of avoiding any act that would threaten the security of the Gulf 
region and calls for compliance with the principle of good-neighbourliness, 
for acting in accordance with international treaties and other instruments, 
and for resorting to the bodies that are competent to settle disputes of this 
kind. 
In the same vein, we wish to reiterate our support for the sovereignty 
and territorial integrity of Kuwait, in accordance with international legality 
and also wish to voice our concern over the destiny of the fraternal Iraqi 
people, as well as for the territorial integrity of Iraq, which must be 
preserved. In this connection, we hope to see our brethren in the region in a 
position to treat the past as a closed issue, in consonance with the spirit of 
understanding and solidarity that has always inspired the Arab nation. 
The new international order will not be able to take shape unless an end 
is put to the arms race, which constitutes a constant threat to international 
detent-p. Tunisia, which, since the Paris Conference, has made clear its 
position with regard to chemical weapons, welcomes the progress made towards 
general and complete disarmament, particularly with respect to weapons of mass 
destruction, which consume vast sums of money and huge resources. We also 

welcome the current efforts to strengthen and consolidate the process. In 
this respect, the agreement on chemical weapons recently concluded in Geneva 
is a positive step towards disarmament and the strengthening of international 
peace and security. However, the implementation of that agreement must go 
hand in hand with the elimination of other types of weapons of mass 
destruction, particularly nuclear weapons, especially in such a sensitive 
region as the Middle East. 
We see the new international order as one of freedom, democracy, and 
human rights, which are noble and universal values that are consonant with the 
ideals of the United Nations, to which the Tunisia of the new era subscribes. 
On the basis of this conviction, Tunisia is working to make those values a 
reality within the framework of a democratic process, the underlying 
foundations of which are the upholding of the rule of law and the functioning 
of the State through institutions based on respect for individual and 
collective freedoms within a tolerant and open civil society where justice, 
freedom, and equality prevail for all citizens and human rights are protected 
and promoted. 
Tunisia is convinced that genuine democracy rejects anarchy, the pursuit 
of supremacy, and violence. Democracy is a civilizing value based on a sense 
of responsibility and self-denial within the framework of recognized moral and 
social principles. Nevertheless, the success of this process also depends on 
recognition, in the case of every country of that country's specific features, 
as well as its characteristic socio-economic and cultural conditions, which 
are the foundations of their identity. 
Tunisia takes pride that it will host, next autumn, the conference 
organized by the United Nations on human rights in Africa as a prelude to the 
 
International Conference on Human Rights. We also take pride in the fact that 
our country has been chosen by the United Nations Educational, Scientific and 
Cultural Organization to host the Conference on human rights and education to 
be held next November. 
Proceeding from the conviction that democracy and development are 
mutually complementary, Tunisia has given human rights their full meaning by 
extending them to the political, economic, social, cultural, and environmental 
spheres. In this respect, we see it as one of our first duties to improve the 
quality of life in a natural environment not threatened by desertification, 
pollution, or erosion. For this reason, Tunisia has decided to draw up an 
integrated national plan for the protection of the environment, and 
participated in the Earth Summit in Rio de Janeiro in 1992, where it put 
forward constructive proposals. 
Tunisia regards the protection of human rights as a daily duty that it 
develops and strengthens in the interest of its citizens in order to ensure 
for them a life of stability and dignity within a framework of sustainable 
development. The protection of human rights, in our view, means reconciling 
the interests of the individual and those of the community, for the interests 
of individuals would lose all meaning if society were threatened by anarchy 
and instability as a result of extremism and terrorism, especially when the 
perpetrators employ violence and exploit religion for unstated ends. 
The Tunisia of 7 November, being deeply attached to its Arab-Islamic 
identity, has always been one of the torchbearers of Islam and one of its 
largest bases. It therefore believes deeply in the message of openness, 
brotherhood, and coexistence preached by our Muslim religion and by the other 

revealed religions in general. Accordingly, concerned to prevent religion 
from being turned from its true path and to protect human rights and civil 
society from the actions of those who exploit religion in order to attain 
their unstated objectives, Tunisia has decided to set extremism and terrorism 
in their true context, and has done so in many regional bodies. 
Tunisia believes that it is time to adopt a collective position regarding 
this phenomenon and to cooperate sincerely in order to isolate extremist and 
terrorist groups which hide behind religion, in order for us to protect the 
interests of our peoples and our States and create conditions that make it 
possible to address the real problems, face up to the challenges and protect 
religion from any attempt to exploit and manipulate it. 
It is common knowledge that many countries continue to suffer from a 
difficult international economic situation that impedes their progress and 
development. These countries await with impatience the fruits of the new 
world order in the hope that this new era will be one not only of peace and 
stability, but also of development and economic and social prosperity. 
Although peace-keeping is the main concern of the new world order, the 
fact remains that its viability will depend on its ability to assign to 
economic and social issues their full measure of importance and to establish 
just and equitable rules for international cooperation. For this reason, we 
believe that the international community is today called upon to realize the 
aspirations of .our peoples regarding cooperation, solidarity, and the 
settlement of their basic problems. Thus, the new international order has a 
duty to reconsider the structure of the world economy with an eye to the 
general interest, without discrimination or exclusion. 

Given the exacerbation of the world economic crisis and its adverse 
effects on the process of development in the countries of the Third World 
despite the major efforts and immense sacrifices made by our peoples, it is 
essential that we put our heads together and try to find the best means of 
facing up to the economic problems of the world in an appropriate manner. The 
aim should be to enable our peoples to fully enjoy their economic, social and 
cultural rights and to make it possible for them to contribute to the 
democratization of our societies and the development of relations of 
understanding and friendship between peoples. 
Moreover, we hope the wealthy countries will be convinced of the need to 
expand their cooperation and to change the way they deal with us 
economically. This would encourage us and show appreciation for our efforts 
and sacrifices in the drive to restructure our economies. What we are asking 
the developed nations to do is to renounce their protectionist policies 
against our exports, and to seek a solution to the debt problems. 
While endorsing the Secretary-General's ideas in his "Agenda for Peace" 
wherein he calls for regional arrangements to contain crises in accordance 
with Chapter VIII of the Charter of the United Nations, Tunisia will continue 
to contribute with all the means at its disposal to the strengthening of this 
process. It will do so in particular in the bodies of which it is a member, 
namely, the Organization of African Unity, the League of Arab States, the 
Organization of the Islamic Conference and the Non-Aligned Movement. We also 
hope that international economic issues will be accorded a larger share in the 
process of restructuring the United Nations, because of their effects on the 
future of peace in the world. 

Tunisia is convinced that the United Nations has a decisive role to play 
in the process of development in the Third World, and hopes that the 
Organization will continue to play that role in order to help those countries, 
which still sorely need the support of the Organization, and its specialized 
agencies in finding appropriate solutions to the problems of indebtedness, 
deteriorating commodity prices, deteriorating terms of trade, drying up 
capital inflows to middle-income countries and the transfer of the wealth of 
developing countries to the rich creditor nations. 
In this connection, Tunisia calls for a strengthening of trade in 
accordance with the international trade order which has emerged from the 
multipartite trade negotiations at the eighth session of the United Nations 
Conference on Trade and Development (UNCTAD), as this would be the ideal 
framework for strengthening the efficacy of international trade. Tunisia also 
calls for more participation by the developing countries in the 
decision-making process relating to international trade. 
Social questions today have assumed a higher position in the 
Organization's scale of priorities, particularly the issues of employment, 
health, education and the environment, which play a highly significant role in 
eliminating the causes of tension and in improving the quality of life for all-
While welcoming the high priority accorded to such issues, Tunisia calls 
for promoting the tendency further and for the allocation of more adequate 
financial resources that would make it possible to meet the needs of the 
peoples of the Third World and to enable them to exercise their natural rights 
to employment, education and health. Proceeding from this, Tunisia supports 
the proposal for convening a world summit meeting on development in 1995 on 

the occasion of the Organization's fiftieth anniversary, following the 
international Conference on Human Rights scheduled for next year, the 
Conference on Population and Development that would be held in 1994 and the 
Women's Conference in 1995. 
The eyes of the peoples of the entire world are today turned towards the 
United Nations, which is the living conscience of mankind and the beacon of 
its hope for a better future. 
Therefore, Tunisia has renewed its longstanding attachment to the Charter 
and the goals of the Organization. It has always supported the Organization's 
efforts and is determined to support its action to ensure that law, justice 
and peace will have the upper hand in the world. The best proof of the stance 
is, of course, my country's continued participation in the peace-keeping 
operations organized by the United Nations, in the Congo and Namibia, in the 
sixties and, recently, in Western Sahara, Cambodia and the former Yugoslavia. 
We are convinced that the establishment and maintenance of peace depend 
on the intensification of peace-keeping operations whenever the need arises. 
In this connection, it may be necessary to conduct an in-depth study of the 
best means of tightening and supporting those operations while increasing the 
Organization's ability to continue to stage them successfully. 
The ideas and proposals that were thrashed out in the summit meeting of 
the Security Council last January have highlighted the need to develop and 
maintain a balanced relationship between the General Assembly, the Security 
Council and the Organization's Secretary-General, as well as for a 
strengthening of the role of the General Assembly, in the light of the 

important functions assigned to the Assembly under the Charter and in 
conformity with the new realities that have been created by the current 
developments in the international situation. The Security Council's role 
should be developed in consonance with those developments. 
We consider that it is high time we considered collectively the 
representation of the international community in the Security Council in the 
light of the great responsibilities assigned to it in maintaining 
international peace and security. 
In so doing, we shall have strengthened the democratic character of the 
organs of the United Nations in conformity with the new spirit of democracy 
now prevailing in the world. This will satisfy the yearnings of many peoples 
and will ensure for our Organization greater confidence and credibility in the 
eyes of international public opinion. 
We are fully convinced that our Organization, by virtue of its great 
experience and influence, is capable of giving effect to this ambitious 
civilizing project and making a valuable contribution to the strengthening of 
cooperation among Member States within the framework of a new outlook that 
will open up promising vistas for mankind and give it renewed hope and 
confidence. 
Tunisia has already put forward many ideas and proposals to bring about 
these new reforms and tendencies that, in our view, must shape international 
economic relations. On more than one occasion it has made appeals to this 
end, most significantly in the General Assembly at its forty-fourth session by 
President Zine El Abidine Ben Ali from this very rostrum, for the conclusion 
of a covenant of peace and progress between the industrialized and the 
developing countries. 

The constructive spirit prevailing in the work of this session once again 
confirms the determination of the United Nations to play to the full its 
assigned role in the international arena in the maintenance of peace and 
security in the world. We are convinced that the Organization will succeed in 
consolidating the achievements of mankind and in providing it with the 
opportunities it needs for progress and prosperity.